Title: From John Adams to Charles Francis Adams, 10 August 1816
From: Adams, John
To: Adams, Charles Francis



Dear Charles.
post 10 Aug. 1816

I see little in this Play but the Manners of the Atheanians and The Naivete et Nettite du Style. The Miseries of Domestick Life; when all Confidence is wanting: between Parents and Children Masters and Servants, Friends and Neighbours, Husbands and Wives, Lovers and Mistresses; are held Up to View in a Mirror. Such Morals are surely no better than those of London or Boston, Paris or New York.
A.